Mr. Chief Justice Shepard
delivered the opinion of the Court:
We are unable to perceive why the defendants elected to make their defense by way of the plea rather than by demurrer or answer; nevertheless, the evidence offered in support of the plea is very strong. The bill itself alleges that a decree was entered in the same court on September 15, 1901, — a little more than thirty days after the date of the approval of the contract of sale, — declaring the defendant Knott an habitual drunkard, and appointing the defendant Fulton the committee of his person and estate. The record shows that the bill on which thi3 decree was entered was filed August 29, 1901; that service was had thereon, and on September 13, 1901, an order was made referring it to a jury to determine “whether or not the defendant is an habitual drunkard, or user of any drug or compound whatsoever, and by reason thereof is unfit to look after and care for himself and estate properly.” The jury having returned a verdict that the defendant was an habitual drunkard and unfit to manage or control his property, the decree was entered thereon. The proceedings throughout followed the requirements of sec. 115f of the Code [32 Stat. at L. 521, chap. 1329].
Under the pleadings and proof, this decree is conclusive of the condition of the defendant Knott on the date of its rendition ; it is not so as of a date prior thereto, but at the same time it has the tendency to raise some inference that the helpless condition must have existed for some space of time, at least, for one cannot suddenly become an habitual drunkard and lose *592all capacity and legal right to control his own property. Affirmative testimony was introduced by the committee tending to show that Knott had drank excessively for several years, and that prior to July, 1904, as well as in August and September, he was demented. The testimony of his family physician, who had known him twenty years, was quite positive to that effect.
As the testimony of the physician and another neighbor was general, they not having seen and observed the party on the very day that the contract was made, the learned justice who presided at the hearing apparently giving more weight to the evidence of Miller, the agent who effected the salé, than to the foregoing and that of the sister of Knott, who was also present at the time and taking some part in the transaction, denied the truth of the plea. The defendants having offered the plea of mental incapacity, he evidently regarded them as assuming the same burden of proof that is imposed upon one who seeks to obtain the cancelation of a solemnly executed instrument on the ground of mental incapacity or fraudulent practices.
In our view of what will be a just disposition of the appeal, having due regard to the equities of all the parties, we will not undertake to determine the sufficiency of the evidence to sustain the plea. Were we to hold it sufficient, the probable effect would be to deprive the complainant of any remedy at law for breach of the contract; and it is in such an action that the question of capacity at the time of making the contract can be most satisfactorily determined by means of a jury trial.
Having found for the complainant on the plea, the court proceeded to enter the decree upon the bill as if the same had been confessed. That this is the proper practice in ordinary cases of bills for equitable relief, there can be no question. Adriaans v. Lyon, 8 App. D. C. 532, 536. Taking the bill then as confessed, was the complainant entitled to a decree of specific performance ? We think not. According to our practice, as declared by the Supreme Court of the United States, “a decree pro confesso is not a decree as of course according to the prayer of the bill, nor merely such as the complainant chooses to take it; but that it is made (or should be made) by the court, according *593to what is proper to be decreed upon the statements of the bill, assumed to be true.” Thomson v. Wooster, 114 U. S. 104, 113, 29 L. ed. 105, 108, 5 Sup. Ct. Rep. 788; Ohio C. R. Co. v. Central Trust Co. 133 U. S. 83, 90, 33 L. ed. 561, 563, 10 Sup. Ct. Rep. 235. Such a decree “admits the facts charged in the bill, but not the conclusions drawn therefrom, nor the conclusions of law.” Perkins v. Tyrer, 24 App. D. C. 447, 456, and cases therein cited.
A bill for specific performance differs from the ordinary bill in equity before referred to. Admitting the facts alleged in such a bill, the conclusion does not necessarily follow that the complainant is entitled to a decree for specific performance as prayed. It is the well-settled doctrine that the jurisdiction of equity is not compulsory, but the subject of discretion. It “does not go as a matter of course, but is granted or withheld according as equity and justice seem to demand in view of all the circumstances of the case.” McCabe v. Matthews, 155 U. S. 550, 553, 39 L. ed. 256, 257, 15 Sup. Ct. Rep. 190; Willard v. Tayloe, 8 Wall. 557, 565, 19 L. ed. 501, 503. As explained by Mr. Justice Field in the last-named case (p. 567, L. ed. p. 504) : “The discretion which may be exercised in this class of cases is not an arbitrary or capricious one, depending upon the mere pleasure of the court, but one which is controlled'by the established doctrines and settled principles of equity. No positive rule can be laid down by which the action of the court can be determined in all cases. In general it may be said that the specific relief will be granted when it is apparent, from a view of all the circumstances of the particular case, that it will subserve the ends of justice; and that it will be withheld when, from a like view, it appears that it will produce hardship or injustice to either of the parties. It is not sufficient, as shown by the cases cited, to call forth the equitable interposition of the-court, that the legal obligation under the contract to do the specific thing desired may be perfect. It must also appear that the specific enforcement will work no hardship or injustice, for if that result would follow, the court will leave the parties to their remedies at law, unless the granting of the specific relief *594can be accompanied with conditions which will obviate that result.”
Tested by this rule, the allegations of the bill are not such as to compel the court to exercise its equitable discretion to decree specific performance. A case of hardship is presented that cannot be obviated by any conditions that can be properly imposed. It does not appear that the complainant had any specific object in obtaining the title to the particular land, or that it had any special value in his estimation or for his purposes. Nor is there anything to indicate that he cannot obtain complete and adequate relief at law for any injury that he may have sustained. For these reasons, specific performance is not important to him.
On the other hand, the bill filed on January 27, 1905, shows that within less than twenty days from the date of the contract, an application had been filed to have his vendor declared an habitual drunkard, and that the same ripened into a decree in less than twenty days more. It further shows that an offer to purchase, for $825 per acre, the same land contracted for by him at $600 per acre, had been made to and accepted by the committee, and subsequently, on January 19, 1905, approved by the court. It is manifest, therefore, that a decree for specific performance in this case may work a great hardship upon the defendant Knott; for, while the inadequacy of the consideration is not such as to “shock the conscience,” and would not, alone, be sufficient to justify withholding the relief, it is of weight, to that end, in connection with other circumstances indicating hardship. The same may be said in respect of the probable mental incapacity of the defendant suggested by the conditions recited in the bill. The weight of each circumstance is greatly increased by conjunction with the other. Allore v. Jewell, 94 U. S. 506, 511, 24 L. ed. 260, 263. What is sound .doctrine in a case like that for the cancelation of a deed, applies more strongly in defense to a bill for specific performance; because, while strong and conclusive evidence is required to warrant relief by way of cancelation, far less is sufficient to defeat specific performance, and remit the complainant to his remedy at law. In *595the former case the decree is conclusive; in the latter it is not; it merely closes the door of equity to the complainant, leaving him free to pursue his remedy at law.
For the reasons given, the decree will be reversed with costs, and the cause remanded with direction to dismiss the bill with out prejudice to the right of the complainant to pursue his remedy at law if so advised. It is so ordered. Reversed.